PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TERRI-ANN RAMTULLA,                    
                         Petitioner,
                v.
JOHN ASHCROFT, Attorney General;               No. 01-1958
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondents.
                                       
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A73-676-361)

                       Argued: June 3, 2002

                     Decided: August 22, 2002

     Before MICHAEL and GREGORY, Circuit Judges, and
       Bobby R. BALDOCK, Senior Circuit Judge of the
      United States Court of Appeals for the Tenth Circuit,
                     sitting by designation.



Dismissed by published per curiam opinion.


                           COUNSEL

ARGUED: Larry Lynn Lewis, LAW OFFICE OF J. W. NESARI,
L.L.C., Arlington, Virginia, for Petitioner. Alison Ruth Drucker,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.
2                        RAMTULLA v. ASHCROFT
ON BRIEF: Robert D. McCallum, Jr., Assistant Attorney General,
Donald E. Keener, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.


                                OPINION

PER CURIAM:

   Petitioner seeks review of a deportation decision by the Board of
Immigration Appeals, arguing that section 212(h) of the Immigration
and Nationality Act, 8 U.S.C. § 1182(h), violates the equal protection
guarantee of the Fifth Amendment’s Due Process Clause because it
allows discretionary relief from removal for illegal immigrants con-
victed of aggravated felonies while it denies the same relief to lawful
permanent resident aliens convicted of the same offenses. Because we
lack jurisdiction to hear this appeal, we dismiss the petition for
review.

                                     I.

   Terri-Ann Ramtulla, a native and citizen of Jamaica, entered the
United States in 1992 as a non-immigrant visitor and became a lawful
permanent resident in 1995. She is married to a United States citizen,
and her two children are United States citizens. In 1997, Ramtulla
pled guilty to violating Va. Code Ann. § 18.2-103, prohibiting con-
cealment of merchandise valued at $200 or more. She was sentenced
to two years imprisonment, all suspended, and two years probation.

   In 1999, the INS issued a notice to appear, charging Ramtulla with
being removable under 8 U.S.C.A. § 1227(a)(2)(A)(i), (iii), for con-
viction of a crime of moral turpitude and an aggravated felony. Ram-
tulla sought a § 212(h) waiver, 8 U.S.C.A. § 1182(h).1 The
immigration judge (IJ) held that Ramtulla was ineligible for such
    1
   Section 212(h) provides that the Attorney General has the discretion
to waive certain grounds of inadmissibility and therefore grant relief
from deportation "in the case of an immigrant who is the spouse, parent,
son, or daughter of a citizen of the United States or an alien lawfully
admitted for permanent residence if it is established to the satisfaction of
the Attorney General that the alien’s denial of admission would result in
extreme hardship to the United States citizen or lawfully resident spouse,
parent, son, or daughter of such alien . . . ." 8 U.S.C. § 1182(h)(1)(B).
                         RAMTULLA v. ASHCROFT                             3
relief as a lawful permanent resident guilty of an aggravated felony.
The Board of Immigration Appeals upheld the IJ. Ramtulla petitions
this court for review of the Board’s decision.

                                    II.

   We conclude that we lack jurisdiction to review the question on
direct review. Under 8 U.S.C. § 1252(a)(2)(C), we have no jurisdic-
tion to review a final order of removal of an alien removable for hav-
ing committed an aggravated felony. Under this provision, we have
jurisdiction only to review factual determinations that trigger the
jurisdiction-stripping provision, such as whether Ramtulla was an
alien and whether she has been convicted of an aggravated felony.
Calcano-Martinez v. INS, 533 U.S. 348, 350, n.2 (2001); Lewis v.
INS, 194 F.3d 539, 542 (4th Cir. 1999).2 Ramtulla concedes that she
is an alien living in the United States as a lawful permanent resident.
The record establishes that she was convicted of concealment of mer-
chandise and sentenced to two years imprisonment, all suspended,
and subject to probation for a period of two years.3 A theft or burglary
offense with a term of imprisonment of at least one year is an aggra-
vated felony. 8 U.S.C.A. § 1101(a)(43)(G).

   Thus, this court has no jurisdiction to review the equal protection
issue raised in Ramtulla’s brief. Our conclusion is unaffected by
Ramtulla’s argument that we have jurisdiction under § 1252(a)(2)(C)
to review substantial constitutional challenges. Even assuming, with-
out deciding, that our jurisdiction under § 1252(a)(2)(C) includes
review of substantial constitutional challenges, see Calcano-Martinez,
533 U.S. at 350, n.2, this claim does not present such a substantial
issue. See Lukowski v. INS, 279 F.3d 644, 647-48 (8th Cir. 2002)
(holding a similar equal protection argument lacks merit); Moore v.
  2
     The jurisdiction-stripping provisions of the statute do not preclude
petitioner from pursuing habeas relief. See INS v. St. Cyr, 533 U.S. 289
(2001).
   3
     "Any reference to a term of imprisonment or a sentence with respect
to an offense is deemed to include the period of incarceration . . . ordered
by a court of law regardless of any suspension of the imposition or exe-
cution of that imprisonment or sentence in whole or in part." 8 U.S.C.
§ 1101(a)(48)(B).
4                        RAMTULLA v. ASHCROFT
Ashcroft, 251 F.3d 919, 924-26 (11th Cir. 2001) (same); Lara-Ruiz v.
INS, 241 F.3d 934, 946-48 (7th Cir. 2001) (same).

                                   III.

    Accordingly, the petition is dismissed for lack of jurisdiction.

                                                           DISMISSED